Title: From Alexander Hamilton to Caleb Swan, 4 October 1799
From: Hamilton, Alexander
To: Swan, Caleb


          
            Sir,
            N. York Oct. 4th. 1799
          
          In conformity to with your recommendation I have, provisionally, appointed Lt. Rogers to act as Pay master, to the office with the — annexed to the Cavalry with the emoluments annexed to the Office until the situation of the Officers shall make it practicable for to elect one in the established way—You will therefore consider him as such, and take measures accordingly. You will forward to him the inclosed letter—
          With great consideration &
          C. Swan Esquire
        